DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 12/8/2020 Claims 1-18 are currently pending and have been examined.  Claims 1-18 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 recite operating said one or more server as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member. The specification only recites that the consumer utilizing the electronic marketplace can safely browse for products without the result that they receive unwanted electronic advertisements being received (par. 0134). The specification does not recite that the only advertisements received are those for particular products on the wish list. 
Claims 2-5 and 7-11 depend on claims 1 and 6 and do not cure the deficiencies of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-18 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite request from a particular consumer to register as a member of said electronic marketplace, register said particular consumer as a member of the marketplace to provide the particular consumer access to at least one dedicated web page responsive to the request from the consumer to establish a product wish list, registering partners on the marketplace, registering sellers on the marketplace, access product listing to include in the marketplace, permit members to 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are an electronic marketplace, one or more web  request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners on the electronic marketplace”, “receive an electronic request from one or more of said partners to generate an advertisement” are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing presentations of advertisement to a consumer based on a wish list.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to 
The step of “receive request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners on the electronic marketplace”, “receive an electronic request from one or more of said partners to generate an advertisement” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0107) does not provide any indication that the receiving the servers receiving requests is anything other than a generic, off-the-shelf computer component, and the Symantec court decision (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-11 and 13-18, the claims have been considered, however found only to further limit the data used in generating the advertisement and operating the wish list. Claims 2, 4 and 14-15 recite the inviting of friends to interact with the wish list and receive advertisements. Claims 3 teach collecting deals without providing member information. Claims 5, 6, 16 recite terminating the advertising if a friend purchases the product on the list, claims 7 describes the bidding process performed, claims 8, 13, 17 recites the registering of partners and the creating of advertisements, and claims 9-11, and 18 recite the key performance metrics 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022) in further view of Chiang (U.S. Pub. No. 20200279298). 
Regarding claim 1, Patt teaches:
A 
providing one or more servers, said one or more servers coupled to an electronic network (Marketplace Listing System 102, Figure 1 and 11): 
Operating said one or more servers (shown in Figure 11) to host one or more dedicated partner web pages (example shown in Figure 7C)
Operating said one or more servers (shown in Figure 11) to receive electronic requests at said one or more servers from seller electronic devices to register as partners on said electronic marketplace, each of said sellers having an electronic product listing accessible by said electronic marketplace via said networks; operating said one or more servers to registering said sellers as partners on said electronic marketplace and providing each said seller registered as a partner with at least one dedicated web page hosted by said electronic marketplace (“Initially, a distributor registers with a network-based marketplace at 302. During the registration process, the distributor establishes an account with the network-based marketplace such that the distributor may later place listings in the marketplace. The distributor also defines marketplace listing rules and other information associated with the distributor (or the distributor's business) at 304. These listing rules include, for example, return policies, shipping policies, and the like. Additional information provided by the distributor may include the distributor's geographic location and types of payment accepted.”, Paragraph 0031) ;
operating said one or more servers to permit said member to browse and search for said products on said electronic marketplace […] (See search option in Figure 4A; a product listing request is received from a distributor through a catalog service at 802. The product listing request identifies at least one product available from the distributor.”, Paragraph 0052);
operating said one or more servers to accept a request from said member to add a particular product from said electronic marketplace to said member’s wish list (ADD TO WATCH LIST  shown in Figure 7A)
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said one or more servers to receive via said network an electronic request at said one or more servers an electronic a request from a particular consumer to register as a member of said electronic marketplace; 
 operating said one or more servers to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide said particular consumer access to at least one dedicated web page responsive to requests from said consumer to establish a product wish list for said member accessible by said member over said network via said at least one dedicated webpage;
search […] without providing any customer data markers to said partners linking to said member;
operating said wish list to serve as a proxy for each said member to permit each said member to be nameless and untraceable proxy for said member by said partners;
operating said one or more servers to automatically send an electronic notification to said partners that said particular product has been added to a wish list at a current price without providing any data markers linking to any said member;
providing price bidding software on said one or more servers;
executing said price bidding software to initiate a reverse bidding sequence between said partners without providing any data markers to said partners linking to an individual member comprising: 
operating said one or more servers to receive an electronic request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price generated by said electronic marketplace;
operating said one or more server to determine a the current lowest price for said particular product from all of said advertisement for said particular product from said one or more partners;
operating said one or more servers as a filter to forward said advertisement having the current lowest price for said particular product to said wish list;
operating said one or more servers include said current lowest price on said member wish list only if said member has sent an electronic request to include said current lowest price on said wish list;
operating said one or more servers to automatically notify said one or more of said partners of the current lowest price of said particular product; and
operating said one or more servers to automatically repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list; and
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However So teaches:
operating said one or more servers to receive via said network an electronic request at said one or more servers an electronic a request from a particular consumer to register as a member of said electronic marketplace;  operating said one or more servers to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide said particular consumer access to at least one dedicated web page responsive to requests from said consumer to establish a product wish list for said member accessible by said member over said network via said at least one dedicated webpage (the user has signed up with a FSP 120 that stores the wish list and allow for a user to create and manage wish list through a web interface in Paragraphs 021-22);
search […] without providing any customer data markers to said partners linking to said member; operating said wish list to serve as a proxy for each said member to permit each said member to be nameless and untraceable proxy for said member by said partners; (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010);
operating said one or more servers to automatically send an electronic notification to said partners that said particular product has been added to a wish list at a current price (“At step 301, a service provider (e.g., FSP 120) may provide a secure computing platform ( e.g., wish list subscription services 124 executed on server 122 and supported by database 126) that operates a subscription service in which various merchants who have signed up to be notified by the subscription service may receive wish list data of users ( e.g., user 102) through service provider”, Paragraph 0033) without providing any data markers linking to any said member (Paragraph 0010);
 […] sequence between said partners without providing any data markers to said partners linking to an individual member comprising (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010); 
operating said one or more servers to receive an electronic request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price generated by said electronic marketplace (“For example, merchants can make an individual offer through the service provider to a user at a cost lower than a price indicated on the wish list.”, Paragraph 008, 0018);
operating said one or more server to determine a the current lowest price for said particular product from all of said advertisement for said particular product from said one or more partners (“At step 204, a service provider ( e.g., FSP 120) may, once a merchant ( e.g., a merchant operating website 108) has information about an item of interest to one or more users ( e.g., user 102), communicate an offer or one or more incentives, made by the merchant, to the user. For example, the merchant may offer the user a lower price than what is currently available through an online search.”, Paragraph 0031;
operating said one or more servers as a filter to forward said advertisement having the current lowest price for said particular product to said wish list (“while a consumer may be presented with lower prices or better deals for items on the consumer's wish list”, Paragraph 0018;
operating said one or more servers include said current lowest price on said member wish list only if said member has sent an electronic request to include said current lowest price on said wish list (“At step 203, a service provider ( e.g., FSP 120) may enable the user 102 to choose to share one or more items from the wish list with various merchants. The user's choosing to share may then allow the service provider to send wish list data about the items or list to one or more merchants so that each merchant can then determine whether to make an offer to the user.”, Paragraph 0027)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, as taught in So, in order to provide the user with best price information. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
providing price bidding software on said one or more servers;
executing said price bidding software to initiate a reverse bidding 
operating said one or more servers to automatically notify said one or more of said partners of the current lowest price of said particular product; and
operating said one or more servers to automatically repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list; and
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon 
However Calman teaches:
providing price bidding software on said one or more servers; executing said price bidding software to initiate a reverse bidding (“businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004):
operating said one or more servers to automatically notify said one or more of said partners of the current lowest price of said particular product; and (“the businesses may set the price of the offers based on publically available information regarding competitors prices based on public websites, databases, etc. In other embodiments, the user 4 may submit pricing information about competitors' prices in order to obtain the best deal”, Paragraph 0018);
operating said one or more servers to automatically repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list; and (the offers are provided in real time, provided when the offers meet the rules, provided on a daily or weekly basis, etc. Therefore, in some embodiments the systems is constantly determining offers, changing offers, etc. based on the products in which the users are interested (i.e., based on the shopping lists, or other means of identifying the offers) and the offers that that are available from the businesses.”, Paragraph 0017);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements to include providing price bidding software on said one or more servers; executing said price bidding software to initiate a reverse bidding; operating said one or more servers to automatically notify said one or more of said partners of the current lowest price of said particular product; and operating said one or more servers to automatically repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list , as taught in Calman, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon 
However Chiang teaches:
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and (as described in Figure 9 the content of a user’s list is analyzed and advertisements are selected based on the items on the list)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for sending advertisements to include operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member, as taught in Chiang, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However Kurapati teaches:
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, to include operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Regarding claim 2, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said one or more servers to receive a request from said member to invite one or more friends to have access to said wish list; 
operating said one or more servers to transmit creating an invitation to each of said one or more friends to become a member and have access to said wish list;
 and operating said one or more server to permit all of said one or more friends that accept said invitation and become members to have access to said wish list
operating said marketplace to act as a nameless and untraceable proxy to said partners for each said member
However So teaches:
operating said one or more servers to receive a request from said member to invite one or more friends to have access to said wish list; operating said one or more servers to transmit creating an invitation to each of said one or more friends to become a member and have access to said wish list; and operating said one or more server to permit all of said one or more friends that accept said invitation and become members to have access to said wish list. (At step 202, the service provider (e.g., FSP 120) may, once the wish list is created, enable the user 102 to elect to share one or more items of the wish list with others, such as friends or relatives through a social network, e.g., via social networking website 130. Sharing on a user's networking website webpage may allow the user to receive feedback on items, comments, suggestions, and offers from persons or entities linked to the user's networking webpage. The user 102 may also receive an actual item purchased by a friend or other entity linked to the user's webpage. Those who can view the user's wish list on the networking webpage may be able to exercise options to purchase one or more items or to contribute to the purchase of one or more items on the user's wish list.). 
operating said marketplace to act as a nameless and untraceable proxy to said partners for each said member. (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include operating said one or more servers to receive a request from said member to invite one or more friends to have access to said wish list;  operating said one or more servers to transmit creating an invitation to each of said one or more friends to become a member and have access to said wish list; and operating said one or more server to permit all of said one or more friends that accept said invitation and become members to have access to said wish list operating said 
Regarding claim 3, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said one or more servers to utilize each said wish list to collect product deals from said partners without providing any data markers to said partners linking each said wish list to any said member.
However So teaches:
operating said one or more servers to utilize each said wish list to collect product deals from said partners without providing any data markers to said partners linking each said wish list to any said member (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include operating said one or more servers to utilize each 
Regarding claim 4, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
operating said one or more servers to provide said advertisement having the current lowest price for said particular product to said one or more friends that become members.
 However Calman teaches:
operating said one or more servers to provide said advertisement having the current lowest price for said particular product to said one or more friends that become members (“THE OFFERS AND LOCATIONS ARE MADE AVAILABLE TO THE USER” element 712);
The Examiner interprets the users of the systems as a friend as the friends are merely other members of the system. The interpretation applies to all of the “friend” recitations unless otherwise noted.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to 
Regarding claim 5, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
terminating all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However Kurapati teaches:
terminating all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Chiang teaches to include terminating all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Regarding claim 6, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above.
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends corresponding wish lists are forwarded to said member friends; and
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member.
However Chiang teaches:
operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends corresponding wish lists are forwarded to said member friends; and (as described in Figure 9 the content of a user’s list is analyzed and advertisements are selected based on the items on the list)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for sending advertisements to include operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends corresponding wish lists are forwarded to said member friends; and, as taught in Chiang, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member.
However Kurapati teaches:
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants 
Regarding claim 7, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
operating said one or more servers to provide a bidding platform for said partners; utilizing said bidding platform to execute said reverse bidding sequence.
However Claman teaches:
operating said one or more servers to provide a bidding platform for said partners; utilizing said bidding platform to execute said reverse bidding sequence. (“shopping list of one or more users to businesses, such that the businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004; bid process application in Paragraph 0041).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements to include operating said one or more servers to provide a bidding platform for said partners; utilizing said bidding platform to execute said reverse bidding sequence, as taught in Calman, in order to provide the user with the most relevant advertisements. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022)
Regarding claim 12, Patt teaches:
A computer implemented method of providing an electronic marketplace in which interactions between consumers and advertisers take place in a consumer data free zone in which advertisers do not have access to consumer data and information, said method comprising:
operating one or more servers to provide said electronic marketplace said one more servers hosting one or more web pages (Marketplace Listing System 102, Figure 1 and 11)
operating said electronic marketplace to accept a request from said member to add a particular product from said electronic marketplace product listing to said wish list (ADD TO WATCH LIST  shown in Figure 7A);
operating said electronic marketplace to provide one or more partner web pages hosted on said one or more servers (Shown in Figure 7C);
operating said electronic marketplace to receive electronic requests via said one or more partner web pages from sellers to register as partners on said electronic marketplace, each of said sellers having an electronic product listing; operating said electronic marketplace to register said sellers as partners on said electronic marketplace, each said partner providing said electronic marketplace access to said partner's product listings (“Initially, a distributor registers with a network-based marketplace at 302. During the registration process, the distributor establishes an account with the network-based marketplace such that the distributor may later place listings in the marketplace. The distributor also defines marketplace listing rules and other information associated with the distributor (or the distributor's business) at 304. These listing rules include, for example, return policies, shipping policies, and the like. Additional information provided by the distributor may include the distributor's geographic location and types of payment accepted.”, Paragraph 0031);
operating said electronic marketplace to access each said partner's product listing and to obtain product information for inclusion on said electronic marketplace (“RECEIVE A PRODUCT LISTING REQUEST FROM A DISTRIBUTOR THROUGH A CATALOG SERVICE”, 802)
operating said electronic marketplace to utilize said product information to provide an electronic marketplace product Iisting that said member may browse and search said electronic marketplace product listing (See search option in Figure 4A; a product listing request is received from a distributor through a catalog service at 802. The product listing request identifies at least one product available from the distributor.”, Paragraph 0052);
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said electronic marketplace to receive an electronic a request from a particular consumer to register as a member of said electronic marketplace; 
operating said electronic marketplace to respond to said electronic request to register said particular consumer as a member of said electronic marketplace  and to provide one or more dedicated member webpages for said member;
operating said electronic marketplace to permit said member to establish a product wish list for said member on at least one of said one or more dedicated member webpages
Search […] without any said partner having any access to data markers linking to said member;
operating said electronic marketplace to automatically notifying said partners that said particular product has been added to a wish list said electronic marketplace wish list serving as a nameless and untraceable proxy for said member to said partners;
operating said electronic marketplace to initiate a reverse bidding sequence between said partners for said particular product without providing any data markers to said partners linking to an individual member comprising: 
operating said electronic marketplace to receive a request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price for a particular time period;
operating said electronic marketplace to utilize said one or more servers to determine the advertisement having a current lowest price for said particular product from all of said advertisements;
 operating said electronic marketplace to forward said advertisement having said current lowest price for said particular product to said member;
operating said electronic marketplace to notify said one or more of said partners of said current lowest price of said particular product; and
operating said electronic marketplace to replace said advertisement with an advertisement having the next lowest price upon the expiration of said particular time period; and
operating said electronic marketplace to repeat said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list; and
operating said electronic marketplace to forward advertisements to a member for products on said member's wish list:
operating said electronic marketplace to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a 
operating said electronic marketplace to provide that interactions between consumers and advertisers take place in a consumer data free zone in which advertisers do not have access to data and information of said member.
However So teaches:
operating said electronic marketplace to receive an electronic a request from a particular consumer to register as a member of said electronic marketplace; operating said electronic marketplace to respond to said electronic request to register said particular consumer as a member of said electronic marketplace  and to provide one or more dedicated member webpages for said member; operating said electronic marketplace to permit said member to establish a product wish list for said member on at least one of said one or more dedicated member webpages (the user has signed up with a FSP 120 that stores the wish list and allow for a user to create and manage wish list through a web interface in Paragraphs 021-22);
Search […] without any said partner having any access to data markers linking to said member; operating said electronic marketplace to automatically notifying said partners that said particular product has been added to a wish list said electronic marketplace wish list serving as a nameless and untraceable proxy for said member to said partners; […] without providing any data markers to said partners linking to an individual member comprising (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010);
operating said electronic marketplace to receive a request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price (“For example, merchants can make an individual offer through the service provider to a user at a cost lower than a price indicated on the wish list.”, Paragraph 008, 0018) for a particular time period (set time limit Paragraph 0032);
operating said electronic marketplace to utilize said one or more servers to determine the advertisement having a current lowest price for said particular product from all of said advertisements (“At step 204, a service provider (e.g., FSP 120) may, once a merchant ( e.g., a merchant operating website 108) has information about an item of interest to one or more users ( e.g., user 102), communicate an offer or one or more incentives, made by the merchant, to the user. For example, the merchant may offer the user a lower price than what is currently available through an online search.”, Paragraph 0031);
 operating said electronic marketplace to forward said advertisement having said current lowest price for said particular product to said member (“At step 204, a service provider ( e.g., FSP 120) may, once a merchant ( e.g., a merchant operating website 108) has information about an item of interest to one or more users ( e.g., user 102), communicate an offer or one or more incentives, made by the merchant, to the user. For example, the merchant may offer the user a lower price than what is currently available through an online search.”, Paragraph 0031);
operating said electronic marketplace to forward advertisements to a member for products on said member's wish list  (“while a consumer may be presented with lower prices or better deals for items on the consumer's wish list”, Paragraph 0018); 
operating said electronic marketplace to provide that interactions between consumers and advertisers take place in a consumer data free zone in which advertisers do not have access to data and information of said member. (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, as taught in So, in order to provide the user with best price information. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
operating said electronic marketplace to initiate a reverse bidding sequence between said partners for said particular product[…]: 
operating said electronic marketplace to notify said one or more of said partners of said current lowest price of said particular product; and
operating said electronic marketplace to replace said advertisement with an advertisement having the next lowest price upon the expiration of said particular time period; and
operating said electronic marketplace to repeat said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list; and
operating said electronic marketplace to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However Calman teaches:
operating said electronic marketplace to initiate a reverse bidding sequence between said partners for said particular product[…] (“businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004); 
operating said electronic marketplace to notify said one or more of said partners of said current lowest price of said particular product; and (“the businesses may set the price of the offers based on publically available information regarding competitors prices based on public websites, databases, etc. In other embodiments, the user 4 may submit pricing information about competitors' prices in order to obtain the best deal”, Paragraph 0018);
operating said electronic marketplace to replace said advertisement with an advertisement having the next lowest price upon the expiration of said particular time period; and (“determining and changing offers” Paragraph 00107)
operating said electronic marketplace to repeat said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list; and (the offers are provided in real time, provided when the offers meet the rules, provided on a daily or weekly basis, etc. Therefore, in some embodiments the systems is constantly determining offers, changing offers, etc. based on the products in which the users are interested (i.e., based on the shopping lists, or other means of identifying the offers) and the offers that that are available from the businesses.”, Paragraph 00107);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said electronic marketplace to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However Kurapati teaches:
operating said electronic marketplace to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements to include operating said electronic marketplace to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022) in view of Chiang (U.S. Pub. No. 20200279298) in further view of Paschkes (U.S. Pub. No. 20130030902). 
Regarding claims 8, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing 
operating said one or more servers to register said sellers as partners for predetermined subscription prices;
operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products.
However Paschkes teaches:
operating said one or more servers to register said sellers as partners for predetermined subscription prices; (expense free in the Paschkes system which is interpreted as a predetermined price); operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products (“provide businesses with a cost-effective solution to create unlimited offers and discounts to the local community based on these real-time conditions”, Paragraph 0013).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022) in view of Chiang (U.S. Pub. No. 20200279298) in further view of VanDeVelde (US 20160225029). 
Regarding claim 9, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the user’s list, and Kurapati teaches the termination of the advertisements when a product is removed,  the combination does not expressly disclose:
operating said one or more servers to provide  each said partner electronic access to real time data for key performance indicators.
However VanDeVelde teaches:
operating said one or more servers to provide  each said partner electronic access to real time data for key performance indicators (“by using the bidding interface, a user can view campaign results real-time and use the results to optimize future campaigns”, Paragraph 0094). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the user’s list, and Kurapati teaches operating said one or more servers to register said sellers as partners for predetermined subscription prices; operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products to include operating said one or more servers to provide  each said partner electronic access to real time data for key performance indicators, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Regarding claim 10, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang in further view of VanDeVelde teaches the limitations set forth above teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for 
operating said one or more servers to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period.
However VanDeVelde teaches:
operating said one or more servers to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period (“(i) capital budgets based on advertisements delivered; (ii) capital budgets based on units sold to consumers who have receive a related advertisement; (iii) an ability to help pace budgets evenly over some given number of days; (iv) a budget for each UPC selected; (v) a budget for the entire portfolio of UPCs or a specific group of UPCs; and (vi) altered budgets based on estimated ROI metrics.”, Paragraph 0086 and see 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the 
Regarding claim 11, Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang in further view of VanDeVelde teaches the limitations set forth above teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the user’s list, and Kurapati teaches the termination of the advertisements when a product is removed,  the combination does not expressly disclose:
operating said one or more servers to allow each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page
However VanDeVelde teaches:
operating said one or more servers to allow each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page (“On behalf of winning bidder, fulfilling winning bidder's bid by sending advertisement to POS terminal or sending electronic advertisement to identified consumer”, Figure 9D step 936).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to the user’s list, and Kurapati teaches operating said one or more servers to register said sellers as partners for predetermined subscription prices; operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products to include operating said one or more servers to allow each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022) in further view of Paschkes (U.S. Pub. No. 20130030902). 
Regarding claim 13, Pratt in view of So in view of Calman in view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing 
operating said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product.
However Paschkes teaches:
operating said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product.(“In one aspect of the invention, a customer direct tool is provided having an intuitive interface for business' to create a detailed offer or discount and have it distributed amongst its subscribing consumers.”, Paragraph 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Kurapati teaches the termination of advertisements to include  operating said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product, as taught in Paschkes, in order to allow merchants to provide consumers discounts for corresponding goods or services.
Regarding claim14, Pratt in view of So in view of Calman in view of Kurapati in further view of Paschkes teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said electronic marketplace to receive an electronic request from said member to invite one or more friends to have access to said wish list; operating said electronic marketplace to create an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said electronic marketplace to permit all of said one or more friends that accept said invitation and become members to have access to said wish list. 
However So teaches:
operating said electronic marketplace to receive an electronic request from said member to invite one or more friends to have access to said wish list; operating said electronic marketplace to create an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said electronic marketplace to permit all of said one or more friends that accept said invitation and become members to have access to said wish list (At step 202, the service provider (e.g., FSP 120) may, once the wish list is created, enable the user 102 to elect to share one or more items of the wish list with others, such as friends or relatives through a social network, e.g., via social networking website 130. Sharing on a user's networking website webpage may allow the user to receive feedback on items, comments, suggestions, and offers from persons or entities linked to the user's networking webpage. The user 102 may also receive an actual item purchased by a friend or other entity linked to the user's webpage. Those who can view the user's wish list on the networking webpage may be able to exercise options to purchase one or more items or to contribute to the purchase of one or more items on the user's wish list.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include operating said electronic marketplace to receive an electronic request from said member to invite one or more friends to have access to said wish list; operating said electronic marketplace to create an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said electronic marketplace to permit all of said one or more friends that accept said invitation and become members to have access to said wish list, as taught in So, in order to protect the consumer’s information.
Regarding claim 15, Patt in view of So in view of Calman in view of Kurapati in further view of Paschkes teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products
operating said marketplace to act as a nameless and untraceable proxy for each of said friend members to said partners
However So teaches:
operating said marketplace to act as a nameless and untraceable proxy for each of said friend members to said partners (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include operating said marketplace to act as a nameless and untraceable proxy for each of said friend members to said partners, as taught in So, in order to provide the user with best price information. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
forwarding said advertisement having the current lowest price for said particular product to each said friend member; and
However Calman teaches:
forwarding said advertisement having the current lowest price for said particular product to each said friend member; and (“THE OFFERS AND LOCATIONS ARE MADE AVAILABLE TO THE USER” element 712; step 88)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements and as taught in Calman, in order to directly target offers to a user based on their list. 
Examiner interprets the friends as any member of the system as once the friend accepts they become a member of the system. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648)  in view of Kurapati (US 20160225022) in view of Paschkes (U.S. Pub. No. 20130030902) in further view of Chiang (U.S. Pub. No. 20200279298). 
Regarding claim 16, Pratt in view of So in view of Calman in view of Kurapati in further view of Paschkes teaches the limitations set forth above.
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said 
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member.
However Chiang teaches:
operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends corresponding wish lists are forwarded to said member friends; and (as described in Figure 9 the content of a user’s list is analyzed and advertisements are selected based on the items on the list)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for sending advertisements to include operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member.
However Kurapati teaches:
operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, to include operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648) in view of Kurapati (US 20160225022) in further view of Paschkes (U.S. Pub. 20130030902) 
Regarding claim 17, Pratt in view of So in view of Calman in further view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, Chiang teaches the selection of the relevant advertisement to 
operating said one or more servers to register said sellers as partners for predetermined subscription prices;
operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products.
However Paschkes teaches:
operating said one or more servers to register said sellers as partners for predetermined subscription prices; (expense free in the Paschkes system which is interpreted as a predetermined price); operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products (“provide businesses with a cost-effective solution to create unlimited offers and discounts to the local community based on these real-time conditions”, Paragraph 0013).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Kurapati teaches the termination of the advertisements to include  operating said one or more servers to register said sellers as partners for predetermined subscription prices; operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products, as taught in .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648) in view of Kurapati (US 20160225022) in further view of Paschkes (U.S. Pub. 20130030902) in further view of VanDeVelde (US 20160225029). 
Regarding claim 18, Pratt in view of So in view of Calman in further view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, Kurapati teaches the termination of the advertisements when a product is removed, and Paschkes teaches cost effective solutions for advertisers the combination does not expressly disclose:
operating said electronic marketplace to display on said dedicated partner web page data for key performance indicators, said data updated by said one or more servers in real time; operating said electronic marketplace to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, ROI (return on investment) current month, and ROI year to date.
However VanDeVelde teaches:
operating said electronic marketplace to display on said dedicated partner web page data for key performance indicators, said data updated by said one or more servers in real time; operating said electronic marketplace to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, ROI (return on investment) current month, and ROI year to date. (“Campaign reporting provided at marketing computer 104 at the UPC level or group level can include: impressions delivered; advertisement delivered as a result of a specific trigger or triggers; and optimal campaign design based on a combination of the metrics above resulting in the most units moved at the least cost. This campaign reporting can be provided at the marketing computer 104 via the campaign engine 102 providing and/or acting as a portal/browser to the server 130.”, paragraph 0090; “(i) capital budgets based on advertisements delivered; (ii) capital budgets based on units sold to consumers who have receive a related advertisement; (iii) an ability to help pace budgets evenly over some given number of days; (iv) a budget for each UPC selected; (v) a budget for the entire portfolio of UPCs or a specific group of UPCs; and (vi) altered budgets based on estimated ROI metrics.”, Paragraph 0086 and see 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting . 
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s Remarks (pages 14-21): Rejection under 35 USC 101
The Examiner first asserts that the rejection above has been updated to consider the claims in view of the amendments. As shown in the updated rejection, the analysis has been performed in view of the specification. Each and every limitation is considered and the specification has been considered in order to determine the context of the limitations identified to be routine and conventional. 
While the specification has been considered and the Examiner acknowledges the portion of the specification reciting the alleged improvement, the Examiner does not find the presented problem to recite anything more than the identified judicial exception. The specification is reciting the improvement of a business practice being carried out by a computer and server network. The application of the business practice within an 
While the preamble of claim 12 recites an alleged improvement to a technical problem, the claims merely recite programmed steps for determining data to be sent and data not to be sent. 
For these reasons the claims remain rejected under 35 USC 101.
Applicant’s Remarks (pages 21-46): Rejection under 35 USC 103
The Examiner has reviewed and considered the remarks and the claims as amended. The Examiner has updated the rejection above and now cites the Patt reference and no longer relies on the teachings of Bezos. Respectively the rejection as a whole has been updated with newly cited portions of the previously cited prior art. Therefore the claims remain rejection under 35 USC 103. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        2/27/2021